Case 2:21-cv-00012-DPM-JJV Document 7 Filed 03/08/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
DELTA DIVISION

MICHAEL/ACHILLES ROMULUS GENTRY
ADC #142633 PLAINTIFF

Vv. No. 2:21-cv-12-DPM

ROOSEVELT G. BARDEN, Captain,

E.A.R.U; JEREMY J. SYKES, Sergeant,

E.A.R.U.; A. JACKSON, Deputy Warden,

E.A.R.U.; K. LAY, Head Warden, E.A.R.U;

M. KELLY, Captain, E.A.R.U.; and

DANIELS, Corporal, E.A.R.U. DEFENDANTS

ORDER

On de novo review, the Court adopts Magistrate Judge Volpe’s
partial recommendation, Doc. 5, and overrules Gentry’s objections,
Doc. 6. FED. R. CIv. P.72(b)(3). Gentry can’t pursue a § 1983 claim
against Barden for destruction of property because Arkansas law
provides an adequate post-deprivation remedy. Further, Gentry’s
complaint alleges no specific facts about Lay’s personal involvement;
and Lay can’t be held liable based solely on his supervisory role. Rogers
v. King, 885 F.3d 1118, 1122-23 (8th Cir. 2018). If Gentry wants to plead
more facts about Lay or Barden, then he must get permission to amend
his complaint. But he can’t amend his complaint by way of his

objections. Gentry’s official capacity claims for damages, his claims
Case 2:21-cv-00012-DPM-JJV Document 7 Filed 03/08/21 Page 2 of 2

against Defendant Lay, and his claim against Barden for destruction of

property are dismissed without prejudice.

So Ordered.

; . ff )
\/ /) fo ff /
Yb ~ “) ~ J ff .
VF VV / oe J A k_ i

D.P. Marshall Jr.
United States District Judge

/ N/SIAAP } a iy, 95 |
S FY (OVLCOCWM FP) Fro

 
